DETAILED ACTION
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8 (line 13) “portion of has” should recite --portion has--.
In claim 8 (line 16) “bottom set” should recite --the bottom set--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (lines 4-5) recites “a rod extendable from a piston oriented within each of the two inner profile members”.
It is unclear as to which of the inner or the outer profile member each of the piston and the rod are secured, and unclear as to which of an upward or downward direction the rod extends from the piston in order to enable the inner profile member to translate relative to the outer profile member between the expanded and closed positions of the glass windbreaker. 

It is unclear as to which of an upper or a lower end of the inner profile member the upper and bottom portions are secured, and unclear as to which of an upper or a lower end of the outer profile member a distal end of the rod is secured in order to enable the inner profile member to translate relative to the outer profile member between the expanded and closed positions of the glass windbreaker.  
Furthermore, it is unclear as to what structural features define the top and bottom portions such to enable the rod to extend therethrough and such to define “peripheral” toothing.
Claim 8 (line 11) recites “wherein a pivot member is secured about an end of each said rod”.  
It is unclear as to which of an upper or a lower end of the rod the pivot member is secured in order to enable the inner profile member to translate relative to the outer profile member between the expanded and closed positions of the glass windbreaker.  Claims 9-15 depend from claim 8 and are likewise rejected as being indefinite.

Claims 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative 
Claim 8 (lines 18-24) recites “wherein the glass windbreaker is in an expanded form when, for each said rod extendable from the piston, the rod extends from the piston and moves the mobile part upward relative to the stable part when the teeth of the pivot member are released from the bottom portion, and the glass windbreaker is in a closed form when the mobile part is pushed downwards such that the teeth enter the locking mechanism between the bottom set of peripheral toothing and the teeth are secured in the bottom set of peripheral toothing”.
Claim 8 fails to recite any limitations which enable one to properly determine how the pivot member structurally engages the upper and bottom portions in order to enable the inner profile member to translate along the rod between the expanded and closed positions of the glass windbreaker.  
It is unclear as to how the pivot member is actuated/manipulated to engage/disengage the toothing of the bottom portion and pass through the toothing of the bottom portion in order to enable the inner profile member to translate to the expanded position when “the teeth of the pivot member are released from the bottom portion” or to be retained in the closed position when “the teeth are secured in the bottom set of peripheral toothing”.  Claims 9-15 depend from claim 8 and are likewise rejected as being indefinite.
Allowable Subject Matter
Claims 8-15 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8 as best understood, Ergosafe (EP 2 775 057) discloses the claimed glass windbreaker with the exception of comprising a rod retractably extending downwardly from a piston secured within a lower end of each of the two inner profile members, a distal end of the rod being secured within a lower end of each respective outer profile member, and a locking mechanism attached to the lower end of each of the two inner profile members, each said locking mechanism having a top portion and a bottom portion secured together, the upper portion comprising a upper portion plate having a hole extending therethrough with an upper set of peripheral toothing and the bottom portion comprising a bottom portion plate having a hole extending therethrough with a bottom set of peripheral toothing, the rod extending through the top portion and the bottom portion holes, wherein a pivot member having teeth is rotatably secured about a lower end of each said rod, and wherein the glass windbreaker is in an expanded form when, for each said rod extends from the piston and moves the mobile part upward relative to the stable part when the teeth of the pivot member are released from the bottom portion, and the glass windbreaker is in a closed form when the mobile part is pushed downwards such that the teeth enter the locking mechanism between the 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the glass windbreaker disclosed by Ergosafe to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/09/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619